DEAN HELLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775)684-5708 Website: secretaryofstate.biz Articles of Incorporation (PURSUANT TO NRS 78) Filed in the office of /s/ Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20080124536-71 Filing Date and Time 2/25/2008 9:20 AM Entity Number E0113192008-9 1. Name of Corporation ADVANCED CREDIT TECHNOLOGIES, INC. 2. Resident Agent Name and Street Address REGISTERED AGENTS OF AMERICA, INC. 1, SUITE 212 CARSON CITY, NEVADA 89701 3. Shares NUMBER OF SHARES WITH PAR VALUE: PAR VALUE:NUMBER OF SHARES WITHOUT PAR VALUE: 1500 4. Name and Address of Board of Directors/Trustees CHRISTOPHER S. JACKSON 5#205 , BLOOMINGTON , MN 55431 5. Purpose The purpose of this Corporation shall be: BUSINESS CONSULTING SERVICES 6. Name, Address and Signature of Incorporator PRESIDENTIAL SERVICES INCORPORATED 28, VALENCIA, CA 91355 /s/ Kein Wessell 7. Certificate of Acceptance of Appointment of Resident Agent I hereby accept appointment as Resident Agent for the above named corporation. /s/ Authorized Signature of RA or on Behalf of RA Company
